            Case 1:20-cr-00412-AT Document 54 Filed 11/17/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
UNITED STATES OF AMERICA,                                    :
                                                             :
         - v. -                                              :      20-CR-412 (AT)
                                                             :
KOLFAGE, et al.,                                             :
                                                             :
                           Defendants.                       :
-------------------------------------------------------------X




                           DEFENDANT TIMOTHY SHEA’S
                    MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                      HIS MOTION TO TRANSFER VENUE TO THE
                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO




                                                             John C. Meringolo, Esq.
                                                             Meringolo & Associates, P.C.
                                                             375 Greenwich Street, 7th Floor
                                                             New York, New York 10013
                                                             (212) 941-2077
                                                             Attorneys for Defendant Timothy Shea
            Case 1:20-cr-00412-AT Document 54 Filed 11/17/20 Page 2 of 5




                 MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                TRANSFER TO THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

        Timothy Shea respectfully submits this reply brief in response to the government’s

opposition of and in further support of his motion to transfer venue of the above-captioned case

from the Southern District of New York to the United States District Court for the District of

Colorado pursuant to Federal Rule of Criminal Procedure 21(b) (“Rule 21(b)”). The government’s

memorandum of law in opposition of Mr. Shea’s motion (“Govt. Opp.”) is noticeably absent of

any evidentiary detail that would warrant or justify the venue of his trial to remain in the Southern

District of New York. As argued in Mr. Shea’s opening brief, this case simply has no business

being tried in this district, a point made even clearer by the government’s brief, which demonstrates

the lack of connection between the charges in the Indictment and the Southern District of New

York. Therefore, Mr. Shea respectfully requests a transfer of venue to the District Court of

Colorado.

   I.       THE EVENTS HAVE NO CONNECTION TO THE SOUTHERN DISTRICT OF

            NEW YORK

        The government’s opposition brief reveals a broader issue with the Indictment – the alleged

conduct has no connection to the Southern District of New York. The government’s argument that

the location of events does not justify transfer of venue is based on the allegation that the

“defendants perpetrated a nationwide fraudulent fundraising campaign targeting donors in New

York and elsewhere.” Govt. Opp. at 12. Yet, the government concedes that Mr. Shea is “based in

Colorado, his co-defendants were in other states, the wall they were trying to build was in several

states along the southern United States border, and, of course, the donor victims are scattered

across nearly every state.” Id. Despite no connection to New York, the government argues that




                                                                                                   1
           Case 1:20-cr-00412-AT Document 54 Filed 11/17/20 Page 3 of 5




these “facts do not weigh in favor in [sic] transfer. Quite the opposite, the geographic breadth of

the scheme counsels against transfer.” Id. In other words, because the conduct allegedly spanned

across other states, the government argues, in effect, a possibility of connection to New York.

        The case law the government cites concerning this geographic premise is not analogous to

the present matter, in that the cited cases all involve allegations that, at least in part, occurred in or

were definitively connected to New York. See United States v. Blakstad, 2020 WL 5992347, at *4

(S.D.N.Y. Oct. 9, 2020) (The charged insider trading scheme was listed on the New York Stock

Exchange and “CC-3 was based in Manhattan, as was his firm…”); United States v. Ebbers, 2004

WL 2346154, at *1 (S.D.N.Y. Oct. 18, 2004) (Defendant conceded New York had a legally

sufficient basis for venue – defendant had conversations with securities analysts in New York and

many of the company’s largest shareholders had offices in New York.); United States v. Spy

Factory, Inc., 951 F. Supp. 450, 453-457 (S.D.N.Y. 1997) (The majority of illegal bugging and

wiretapping devices that were imported into the United States and sold by the defendant were sold

within the Southern District of New York, where defendant also operated “an undercover

company…from which telephone calls were made and illegal devices were received…”); United

States v. Estrada, 880 F. Supp. 2d 478, 481 (S.D.N.Y. 2012) (the fraudulent products sold as part

of the mail and wire fraud conspiracy were “distributed to individuals or businesses in New York

and elsewhere…”).

        Unlike the above cases, the government has not set forth any allegation that ties Mr. Shea’s

conduct to the Southern District of New York but for the generalization that the fundraising

campaign had been “targeting donors in New York and elsewhere” by way of the allegedly national

scope of the campaign. Govt. Opp. at 12. Were this argument to be accepted, any website or public

information made available on a national scale would run the possibility of facing litigation in any




                                                                                                        2
             Case 1:20-cr-00412-AT Document 54 Filed 11/17/20 Page 4 of 5




and all of the federal court jurisdictions. We submit that this assumption is incorrect and

incongruous with this Court’s venue requirements. Therefore, we respectfully submit that the

location of events, and by extension, the evidence likely to be admitted at trial, weigh against venue

in the Southern District of New York.

    II.      ALL OTHER FACTORS WEIGH IN FAVOR OF VENUE TRANSFER

          There is no dispute that Mr. Shea resides in Colorado, which the government concedes.

The argument that he is “better positioned to bear any inconvenience” because he and his wife

have “received hundreds of thousands of dollars in connection with the charged scheme,” Govt.

Opp. at 9, is incorrect in both respects. As the government is well aware, from Mr. Shea’s financial

disclosure affidavit which qualified him to court-appointed counsel, he does not have any assets

at his disposal and the funds that he did have (which were not in the “hundreds of thousands”

range) were frozen by the government. As such, the government is fully aware of the fact that Mr.

Shea does not have the funds to support himself, much less the travel and expense associated with

a lengthy trial.1

          Likewise, Mr. Shea’s witnesses will undoubtedly be from Colorado. While the government

submits that we should proffer to the witnesses’ expected testimony, the defense is clearly not in

a position to opine as to the specifics this early on in the case. As previously stated, however, Mr.

Shea intends to put forth a robust case-in-chief regarding his character to which these witnesses

will testify. Because these witnesses will all be intimately familiar with Mr. Shea’s history and

background, they will all hail from Colorado. It is inarguable that their travel expenditures will be

costly and burdensome.



1
  The government notes that Mr. Shea’s transfer would also require a severance from his co-defendants. Govt. Opp.
at 16. We note that our motion to transfer venue is not a waiver of Mr. Shea’s right to move for severance if and when
it is necessary.


                                                                                                                    3
           Case 1:20-cr-00412-AT Document 54 Filed 11/17/20 Page 5 of 5




        Lastly, in the unprecedented times of COVID-19, it would be impossible to ignore the fact

that most aspects of the regular trial and pre-trial process have been affected, which include the

travel of defendants and witnesses. The government’s argument that “New York currently has

some of the lowest COVID-19 positivity rates in the country,” See Govt. Opp. at 12, is belied by

the most recent statistics indicating upticks in positivity rates that may warrant another state-

mandated shutdown.2 Therefore, the assumption that New York is the safer, easier, or more

convenient venue in the context of COVID-19 is merely conjecture subject to day-to-day changes.


                                            CONCLUSION

        For the foregoing reasons, Mr. Shea respectfully requests that the Court grant his motion

and transfer this case, pursuant to Rule 21(b), to the U.S. District Court of the District of Colorado.

Dated: November 17, 2020
       New York, NY


                                                          Respectfully submitted,
                                                          _/s/ _______________________
                                                          John Meringolo, Esq.
                                                         Meringolo & Associates, P.C.
                                                         Attorneys for Defendant
                                                         375 Greenwich Street, 7th Floor
                                                         New York, NY 10013
                                                         (212) 941-2077




2
 https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers-states-progress-during-covid-19-
pandemic-67


                                                                                                        4
